In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-462V
                                        Filed: July 2, 2014

* * * * * * * * * * * * * * * *                         UNPUBLISHED
PATSY NASH RUSSELL,                           *
                                              *         Special Master Dorsey
             Petitioner,                      *
                                              *         Joint Stipulation on Damages;
v.                                            *         Tetanus Vaccination;
                                              *         Guillain Barré Syndrome (“GBS”).
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
             Respondent.                      *
* * * * * * * * * * * * * * * *
Thomas Gallagher, Somers Point, NJ, for petitioner.
Gordon Shemin, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On July 5, 2013, Patsy Nash Russell (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she received a tetanus vaccine on September 26, 2010, and that she
thereafter suffered from Guillain Barré syndrome (“GBS”) which was caused in fact by the
vaccination. See Petition at 1.

       On July 2, 2014, the parties filed a stipulation in which they agree that a decision should
be entered awarding compensation.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
       Respondent denies that the tetanus immunization is the cause of petitioner’s alleged GBS,
and/or any other injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

           A lump sum of $40,000.00 in the form of a check payable to petitioner. This
           amount represents compensation for all damages that would be available under
           42 U.S.C. §300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2
Case 1:13-vv-00462-UNJ Document 19 Filed 07/02/14 Page 1 of 5
Case 1:13-vv-00462-UNJ Document 19 Filed 07/02/14 Page 2 of 5
Case 1:13-vv-00462-UNJ Document 19 Filed 07/02/14 Page 3 of 5
Case 1:13-vv-00462-UNJ Document 19 Filed 07/02/14 Page 4 of 5
Case 1:13-vv-00462-UNJ Document 19 Filed 07/02/14 Page 5 of 5